Title: From Alexander Hamilton to Aaron Burr, 10 October 1803
From: Hamilton, Alexander
To: Burr, Aaron



Grange [New York] October 10th. 1803
Dear Sir

I distinctly recollect (as was once before verbally explained between us) that just before you made a payment of Two thousand Dollars on your Bond, Winships Mortgage was returned to you, as the mean by which the money was to be procured. I think it was sent to you by Le Guen himself.
It is to be presumed, that Winship has had since some intimation from the possessor of his mortgage, and that his information will assist your memory in retracing the circumstances of the negotiation. The mortgage is certainly not now in my possession—nor has a cent been received by me on account of it.
Respectfully   Yr. obedient servt

A Hamilton
Greenwich


I observe in your warrant of Attorney a new error. You add the Shillings & pence to the penalty whereas they belong to the condition. The penalty is simply ⟨–⟩.

Col Burr

